Considering the following motion of counsel: "On joint motion of John Treuil, plaintiff and appellee, herein represented by his attorney, William Green, and National District Telegraph Company of Louisiana, Ltd., defendant and appellant, herein represented by its attorneys, Spencer, Gidiere, Phelps  Dunbar, and on suggesting to the Court that *Page 313 
your movers herein have agreed upon a modification of the judgment rendered and signed in these proceedings by the Civil District Court for the Parish of Orleans and have agreed upon a payment by defendant and appellant of said judgment as so modified by a lump sum settlement; that this Honorable Court has no jurisdiction to grant any judgment approving a lump sum settlement, and on further suggesting to the Court that your movers herein desire, therefore, that this Honorable Court remand the above entitled and numbered cause to the Civil District Court for the Parish of Orleans in order that said Court may modify its judgment in accordance with the agreement entered into between movers herein and may approve the payment by defendant of said judgment as so modified by a lump sum settlement agreed upon by movers herein,"
And upon the authority of Cammill v. American Creosote Works, Inc., 9 La. App. 291, 120 So. 551:
It is ordered that this case be remanded to the civil district court for the parish of Orleans, in order that such modification of the judgment as may be agreed upon may be effected with the approval of the court and according to law.
Remanded.